DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-17 (and new claims 18-21) in the reply filed on 08/30/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “122” and “121” have both been used to designate the claimed “anchoring apparatus” and the claimed “fin.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Potter (5489100).

 	Regarding claim 13, Potter (Figures 1-7) teaches a method of manufacturing a golf training aid hinge assembly, comprising: providing a braking mechanism (Fig. 5-7, Part No. 62) (Col. 4, Lines 1-6 and Lines 28-27); sandwiching a hinge body element (Fig. 5, Part No. 51) about the braking mechanism (Fig. 5, Part No. 62); and compressing the braking mechanism with a biasing member (Fig. 5, Part No. 32A) (Col. 4, Lines 7-12).  



 	It is noted that the prior art of Potter teaches frictional brake 62 in as much as the claimed braking element is disclosed in applicant’s specification. It is noted that the prior art of Potter teaches a “friction plate” as plate 61 of Potter is in contact with brake member 62 so that there is friction between the two elements. 


	Regarding claim 15, Potter (Figures 1-7) teaches the hinge body element comprises: a gap reducing member (Fig. 5, Part No. 36’), an anchoring apparatus (Fig. 5, Part No. 14) (Col. 2, Lines 42-44), and a fin (Fig. 6, Part No. 77).  


	Regarding claim 16, Potter (Figures 1-7) teaches providing a golf training aid body and a golf training aid end; and attaching the golf training aid body and the golf training aid end on opposing sides of the golf training aid hinge (See figure 1) (Col. 2, Lines 42-44).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Potter in view of Su (20120067164).

	Regarding claim 17, Potter (Figures 1-7) teaches the braking member further comprises: a first frictional brake (62) contacting a first friction plate (61). 
 	Potter does not teach a second frictional brake contacting a second friction plate.  
 	Su (Figures 1-9) teaches a second frictional brake (Fig. 8, Part No. 40) contacting a second friction plate (Fig. 8, Part No. 60, 70) (Para. 0028, 0030, 0033-0037).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Potter with a second frictional brake contacting a second friction plate as taught by Su as a means of selectively locking and rotating a hinge body element using first and second frictional brakes and plates (Su: Para. 0028).


Allowable Subject Matter
Claims 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
 	The prior art of record (Potter (5489100), Su (20120067164)) does not teach the recitation in claim 18 of “positioning the arm of the friction plate such that it extends into the first hinge body element; and positioning the arm of the frictional brake pad such that it extends into the second hinge body element” and the recitation in claim 21 of “positioning the arm of the first friction plate such that it extends into one of the first hinge body element and the second hinge body element; and positioning the arm of the first frictional brake pad such that it extends into one of the first hinge body element and the second hinge body element.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.G./Examiner, Art Unit 3711            
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711